DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed November 23, 2022 claims 1, 3 and 7 have been amended and claims 2 and 8-10 have been cancelled. Claims 1, 3 through 7, 11 and 12 are currently pending.

Response to Arguments
Applicant's arguments filed November 23, 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s arguments are not persuasive because applicant only argues that the cited prior art of record either alone in or in combination does not teach or suggest the claims without pointing out which specific limitations of the claims are not taught or suggested by the prior art.
The provisional non-statutory double patenting rejection of the claims is being withdrawn since co-pending Application no. 16/638,412 has been abandoned.
Furthermore, the amendments to the claims have overcome the 112(b) rejection and therefore those rejections have been withdrawn.

Claim Objections
Claims 1, 3-7, 11 and 12 are objected to because of the following informalities:  Claims 1 and 7 disclose “N2” which should be written as “N2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 are indefinite because they depend on claim 2 which has been cancelled. For the purposes of this examination claim 3 will be considered to be dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 4 fail to further limit because parent claim 1 already requires the limitations for forming the MoN layer and collecting non-ionic particles.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103












The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al (U.S. Patent # 8,006,715) in view of Komura (Japanese Patent Application JPH0625826A; Machine translation referenced hereafter) and Cha (U.S. Patent Publication No. 2014/0083387) and Veerasamy et al (U.S. Patent # 6,277,480) and Gorokhovsky (U.S. Patent # 6,663,755).
	In the case of claims 1, 3, 4 and 7, Shafer teaches a method for forming a fuel injector system comprised of a ball valve and valve seat each having a first and second coating, respectively (Abstract, Column 3 Lines 13-33, Column 7 Lines 4-26 and Figure 9). The coatings/primary coating comprised either a metal nitride including molybdenum nitride or a diamond-like-carbon (DLC) material (Column 4 Lines 49-57) wherein the coatings were formed by physical vapor deposition and/or chemical vapor deposition (Column 5 Lines 5-12). Shafer further teaches that in order to improve adhesion a body layer was applied by vapor deposition between the primary coating and the substrate (Column 5 Lines 42-53). Furthermore, Shafer teaches that the coatings are configured to have low wear and sliding engagement (Column 8 Lines 36-48).
	Though Shafer teaches a boding layer between the substrate and the molybdenum nitride layer Shafer does not teach that the bonding layer was formed of from molybdenum by a physical vapor deposition method.
	Komura teaches a sliding surface comprised of molybdenum nitride used in automobile engine parts (Page 1 Paragraph 0001 and 0002). Komura teaches that a molybdenum metal underlayer is formed between the molybdenum nitride layer and the substrate by physical vapor deposition in order to increase adhesion between the substrate and the molybdenum nitride layer (Page 5 Paragraph 0024). Komura further teaches that the molybdenum layer was formed by ion plating wherein within a vacuum atmosphere Mo ions were formed by irradiating a Mo target with a laser/energy beam to induce an arc and the Mo ions were moved and deposited onto the surface of substrate Pages 3-5 Paragraphs 0016-0018, 0021 and 0024). Furthermore, Komura teaches that the molybdenum nitride layer was formed by reacting Mo ions separated from the Mo target by laser/energy beam irradiation with nitrogen ions from nitrogen gas injected as an activated gas into the vacuum atmosphere which deposited the molybdenum nitride on the Mo layer surface (Pages 3-5 Paragraphs 0016-0022).
	Based on the teachings of Komura, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the bond layer of Shafer out of molybdenum as taught by Komura in order to improve the adhesion between the molybdenum nitride layer and the substrate and it would have been obvious to have formed the molybdenum nitride layer by the process of Komura since this was a known process in the art for forming MoN layers.
	Though Shafer in view of Komura teach having formed a molybdenum bond layer on the outer surface of a ball and valve seat and having formed a molybdenum nitride layer on the bond layer, both by physical vapor deposition, neither reference teaches having further formed a ta-C:H-SiO functional layer on the outer surface molybdenum nitride layer by chemical vapor deposition. However, as was discussed previously, Shafer taught that the primary coating was also comprised of DLC formed by chemical vapor deposition.
	Cha teaches a multilayer wear resistant coating for valve surfaces comprised of a metal bond layer on a substrate surface on which was a supporting metal nitride layer and on which was a SiO-DLC functional layer (Abstract and Page 1 Paragraphs 0003, 0012 and 0013). Cha teaches that the SiO-DLC functional layer provided improved sticking resistance and wear resistance and that the combination of layers improved the overall wear resistance and impact resistance of the coating (Page 3 Paragraphs 0043-0045). Cha further teaches that the functional SiO-DLC layer was formed by chemical vapor deposition (Page 3 Paragraphs 0046-0047 and 0054).
	Based on the teachings of Cha, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed a SiO-DLC functional layer by chemical vapor deposition on the outer surface of the molybdenum nitride layer of Shafer in view of Komura in order to improve the overall wear and impact resistance of the valve ball and valve seat coating.
	Though Shafer in view of Komura and Cha taught having formed an outermost functional layer comprised of SiO-DLC none of the references taught that the functional layer comprised tetrahedral amorphous carbon (ta-C).
	Veerasamy teaches a DLC-inclusive layer comprising silicon oxide formed by chemical vapor deposition (Abstract and Column 5 Line 63 through Column 6 Line 25). Veerasamy teaches that by including tetrahedral amorphous carbon in a DLC layer durability and scratch resistance of the layer is increased (Column 6 Lines 48-61).
	Based on the teachings of Veerasamy, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included ta-C in the SiO-DLC functional layer of Shafer in view of Komura and Cha in order to increase the durability and scratch resistance of the layer.
	Though Komura teaches having formed metal ions during the physical vapor deposition process none of the references teach that non-ionic particles other than the Mo ions are collected by an electromagnetic filter to prevent the non-ionic particles from being deposited.
	Gorokhovsky teaches a vacuum vapor deposition process (Abstract, Column 5 Lines 6-14 and Column 3 Lines 60-64). Gorokhovsky teaches that it was known in the art that during vacuum arc coating neutral/non-ionic macroparticles are collected by an electromagnetic filter in order to prevent the macroparticles from depositing onto a substrate (Column 1 Lines 38-55).
	Based on the teachings of Gorokhovsky, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used an electromagnetic filter to collect neutral/non-ionic particles generated in the ion plating process of Shafer in view of Komura and Cha and Veerasamy in order to prevent those particles from depositing onto the substrate.
	As for claims 5 and 11, Cha teaches that the SiO-DLC functional layer was formed by PACVD using HMDSO (Page 3 Paragraphs 0046 and 0054).
	As for claims 6 and 12, Shafer teaches that prior to coating the surface of the base material/substrate was subjected to cleaning and surface treating (Column 4 Line 58 through Column 5 Line 4). However, Shafer does not specifically teach that the cleaning comprised colliding the substrate surface with argon ions within a heated vacuum atmosphere.
	Cha teaches that prior to coating the mother material/substrate was placed in a chamber which was evacuated and heated prior to injecting argon into the chamber to form argon ions which cleaned and activated the mother/substrate material surface (Page 3 Paragraphs 0050-0051).
	Based on the teachings of Cha, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have argon plasma/ion cleaned the surface of the substrate of Shafer in view of Komura and Cha and Veerasamy and Gorokhovsky in a heated vacuum atmosphere because this was a known cleaning method in the art.

Conclusion
	Claims 1, 3 through 7, 11 and 12 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712